Name: Council Regulation (EEC) No 3090/91 of 21 October 1991 extending the period of application of the provisional anti-dumping duty on imports of dihydrostreptomycin originating in the people's Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10 . 91 Official Journal of the European Communities No L 293/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3090/91 of 21 October 1991 extending the period of application of the provisional anti-dumping duty on imports of dihydrostreptomycin originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EEC) No 2054/91 (2) imposed a provisional anti-dumping duty on imports of dihydrostreptomycin originating in the People's Republic of China ; Whereas the evidence is still being examined and the Commission has therefore notified the Chinese and Japa ­ nese exporters concerned of its intention to propose that the period of application of the provisional duty be extended for a period of not more than two months ; Whereas the exporters have raised no objection, HAS ADOPTED THIS REGULATION : Article 1 The period of application of the provisional anti-dumping duty imposed by Regulation (EEC) No 2054/91 on imports of dihydrostreptomycin originating in the People's Republic of China is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or if the proceeding is terminated, in accord ­ ance with Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day follow ­ ing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 October 1991 . For the Council The President P. BUKMAN 0 OJ No L 209, 2. 8 . 1988, p. 1 . (2) OJ No L 187, 13 . 7. 1991 , p. 23.